DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 103 rejection on claims 1, 3, 5 and 9 over You et al (biomacromolecules, vol.17(2016), pg.2839-2848) is hereby withdrawn.
Upon reconsideration, previous 103 rejection over Couto et al (Acta Biomaterialia, vol.5 (2009), pg.115-123) in view of You et al (Biomacromolecules, vol.17(2016), PG.2839-2848), NELSON’378 and Bae (International Journal of Pharmaceutics, vol.480 (2015), pg.37-47) is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claim 1 now recites that the pharmaceutically active agent comprises a bisphosphonate or a teriparatide or a stem cell.  There seems to be no adequate support in the original disclosure for the stem cell by itself being used as a pharmaceutically active agent.  Original claim 11 stated that the pharmaceutical composition of claim 1 (which contains a pharmaceutically active agent) “further” comprises one or more stem  cells.  Also, present specification lists (see [0008] and original claim 6) bisphosphonate or a teriparatide as examples for the pharmaceutically active agent, but does not list stem cells as one of the examples for the pharmaceutically active agent.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amended claim 1 now lists specific pharmaceutically active agents (i.e., bisphosphonate, teriparatide or a stem cell).  Yet, claims 7-10 list diseases or conditions, which may or may not be treated by the specified active agents.  Thus, claims  7-10 fail to further limit the subject matter of instant claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over NELSON et al (US 2021/0069378 A1).
Nelson teaches ([0002] and [0004]) a bioink composition to construct tissues and organs by using 3D printing.  In its claim 1, Nelson teaches a bioink composition for 3D bioprinting comprising: (a) nanocellulose crystals and nanocellulose fibrils (instant cellulose nanocrystal and instant cellulose nanofiber); (b) alginate (instant thermogelling biocompatible polymer - Nelson teaches ([0004] and [0010]) that common hydrogels evaluated for 3D bioprinting include collagen, chitosan, hyaluronic acid and alginate due to their biocompatibility); and water, wherein the alginate is ionically crosslinkable in the presence of an ionic crosslinking agent (instant gelling agent).  Nelson further teaches ([0150]) that its bioink composition can contain additives such as growth promoters, growth factors, vitamins, minerals, enzymes, proteins, sugars, sugar alcohols (such as mannitol), acids, bases, salts (such as sodium chloride) and antibiotics.
With respect to instant pharmaceutically active agent, in claim 8 (see also [0062]-[0068] and [0203]), Nelson teaches that its bioink composition is a cell-laden bioink containing stem-cells.  Thus, Nelson teaches instant pharmaceutically active agent.    
With respect to instant limitation “wherein the cellulose nanocrystal or the cellulose nanofiber, the thermogelling biocompatible polymer and the gelling agent sustain the release of the pharmaceutically active agent for at least 30 days”, (i) Nelson’s nanocellulose crystals and nanocellulose fibrils have a zeta potential of more than -10 mV (see [0045]), which is comparable to applicant’s own CNC zeta potential (see Table 3 of present specification).  (ii) Nelson’s nanocellulose crystals and/or fibrils are present in the amount of 1-10% w/v (see claim 4) and its thermogelling biocompatible polymer (alginate) is present in the amount of 0.1-5% w/v (claim 6), and both of these ranges overlap with applicant’s ranges for the amounts of cellulose nanocrystal/nanofiber and thermogelling biocompatible polymer (see Tables 4 and 6 of present specification).  Since Nelson teaches all of instant components of claim 1, and since Nelson’s ranges for the amounts of cellulose nanocrystal/nanofiber and thermogelling biocompatible polymer overlap with respective ranges of instant invention,  it is the Examiner’s position that Nelson’s bioink composition as discussed above would satisfy instant limitation as to the sustained release of the active agent for at least 30 days.  
Thus, Nelson renders obvious instant claims 1, 4 and 12.
With respect to instant claim 2, Nelson furthermore teaches ([0162]) that the principles of its invention may be applied to other crosslinkable polymers, such as chitosan.  Thus, Nelson renders obvious instant claim 2.
With respect to instant claim 11, in [0062]-[0068], Nelson teaches that the stem cells are added to the bioink, and then the bioink is subsequently crosslinked to create a 3D printed biostructured.  Thus, Nelson indicates that the stem cells are encapsulated in or seeded on the thermogelling biocompatible polymer (alginate or chitosan).  Thus, Nelson renders obvious instant claim 11.
With respect to instant claim 13, Nelson teaches ([150]) that its bioink composition has a pH range of 6.5-7.5.  Thus, Nelson renders obvious instant claim 13.
With respect to instant claim 14, Nelson teaches (Fig.16 and [0347]) that its bioink composition can support cell viability of 83.9% immediately after printing and up to 90.1% 24 hours after printing (Fig.17 and [0349]).  Thus, Nelson renders obvious instant claim 14.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Szymanska et al (“Influence of Unmodified and Beta-Glycerophosphate Cross-Linked Chitosan on Anti-Candida Activity of Clotrimazole in Semi-Solid Delivery Systems”, Int. J. Mol. Sci. (2014), vol.15, pg.17765-17777).
As discussed above Nelson teaches using chitosan (instead of alginate).  As evidenced by Szymanska (see the 1st paragraph under “Introduction”) when chitosan is used, beta-glycerophosphate is a preferred crosslinking agent because it allows for the formation of thermosensitive chitosan gel at body temperatures.  It would have been obvious to one skilled in the art to use beta-glycerophosphate as the crosslinker when one uses chitosan in Nelson’s composition with a reasonable expectation of obtaining a thermosensitive chitosan gel at body temperatures.  Thus, Nelson in view of Szymanska render obvious instant claim 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 19, 2022